              Case 20-12456-JTD       Doc 755     Filed 12/19/20    Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

RTI HOLDING COMPANY, LLC, et al.,                  Case No. 20-12456 (JTD)

                       Debtors.                    (Jointly Administered)

                                             Relates to Docket No. 113, 240, 270, 270-1 and
                                             683

  WITHDRAWAL OF MOTION TO COMPEL RUBY TUESDAY, INC. TO COMPLY
  WITH THE STIPULATION BY AND BETWEEN DEBTOR RUBY TUESDAY, INC.
       AND FLORIDA SELF-INSURERS GUARANTY ASSOCIATION, INC.

         FLORIDA SELF-INSURERS GUARANTY ASSOCIATION, INC. (hereinafter

“FSIGA”), by and through its undersigned counsel, hereby files its Withdrawal of the Motion to

Compel the Debtor Ruby Tuesday, Inc. to Comply with the Stipulation by and between Debtor

Ruby Tuesday, Inc. and Florida Self-Insurers Guaranty Association, Inc., (Docket No. 683) filed

on December 8, 2020.

                                           FERRY JOSEPH, P.A.

                                           /s/Rick S. Miller
                                           Rick S. Miller (#3418)
                                           824 Market Street, Suite 1000
                                           Wilmington DE 19801
                                           (302)575-1555
                                           rmiller@ferryjoseph.com
Dated: December 19, 2020
                                           Attorneys for FSIGA
